Title: James Madison to Isaac Lea, 3 April 1828
From: Madison, James
To: Lea, Isaac


                        
                            
                                Dr Sir
                            
                            
                                
                                    
                                
                                Apl. 3. 1828
                            
                        
                        
                        I have duly recd. your letter of Mar. 30. No apology was necessary for the enquiry it makes. I regret only
                            that I am unable to furnish the information wanted. In the year 1772. I was in a distant State, where I recd. a part of my
                            Education, and if the Expedition under Capt. Wilder for the discovery of a N. W. passage came at any time to my knowledge,
                            it has [ ] entirely out of my recollection: nor could I now refer to any living individual who could be
                            consulted, with a prospect of success. It is not improbable, the Virga Newspapers of that period, may contain some acct.
                            of the undertaking in question: But I do not possess them; nor do I know where they are to be found; unless indeed they
                            shd. have been included in the Library of Mr. Jefferson now making part of that of Congress. Should this be the case you
                            would be at no loss for a friend at Washington who would so make the examination for you.
                        
                            
                                
                            
                        
                    